Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over WANG JIN (CN106161204A , See attached translation “A kind of data transmission method in mobile social networking based on swarm intelligence”, WANG hereinafter) in view of  Gabriel Arpino et al. “Using Information Invariants to Compare Swarm Algorithms and General Multi-Robot Algorithms”, Gabriel hereinafter, Feb, 2018) .

As to claim 1,  WANG teaches  a method of detecting  (e.g. “determine “) swarms in a network (e.g., see Fig 2 , pages 9, “the mobile social network network characteristic”, “the social characteristics of the nodes in the network”, “particle swarm optimization to the thinking to optimize routing, so that the mobile in the social network”, “the particle swarm algorithm, have a goal function to determine the position of each particle of the adaptive 
 	 receiving input characteristics of nodes in the network (e.g.,  page 9, “taking into account the social characteristics of the nodes in the network”,   see Fig 2)”; 
 	generating a matrix (e.g., “the maintenance of a list of n × n matrix”) representing a connectivity graph (See Fig 2) based on the input characteristics (e.g., page 4 “n nodes in the network, the routing algorithm to the maintenance of a list of n × n matrix, each point in the list of<‍i,j>”); and  
 	detecting (e.g., “determine “) swarms (See FIG. 2)  based on an analysis of the input characteristics and the matrix (e.g., page 4 ““particle swarm optimization to the thinking to optimize routing, so that the mobile in the social network” and  “the particle swarm algorithm, have a goal function to determine the position of each particle of the adaptive value, mobile social network routing such network problem” in page 14).  
 	However, WANG does not teach the connectivity graph of devices; the connectivity graph of devices based on the input characteristics comprising proximity among the nodes and homogeneity of the nodes.
 	Gabriel teaches a matrix representing a connectivity graph of devices (e.g., left column of page 2, “robots initially configured as a connected graph will converge to the goal as a connected graph” ) , the connectivity graph of devices based on the input characteristics comprising proximity among the nodes and homogeneity of the nodes (e.g., see right column of page 1, “Robotic swarms are characterized by homogeneous robots executing a simple reactive control law using only local information from proximal swarm members and the environment within a limited spatial neighborhood”). Thus, it would have been obvious to 


As to claim 2, WANG teaches  detecting connection and disconnection among the nodes (see Fig 2).  

As to claim 3, WANG does not  teaches   wherein the input characteristics of the nodes comprise at least one of  network parameters, or information on connection or disconnection among the nodes.  However, Gabriel teaches wherein the input characteristics of the nodes comprise at least one of  network parameters, or information on connection or disconnection among the nodes (e.g., right column of page 1, “ robotic swarms more scalable and robust than other types of multi-robot systems because members may be inserted and deleted with minimal system reconfiguration [4]..”). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of WANG by adopting the teachings of Gabriel to  “ identifying and highlighting the pros and cons of swarm and general multirobot algorithms in a manner that can inform offline design decisions made by engineers or online operational decisions made by supervisory operators of multi-robot systems.” (see Gabriel, V. CONCLUSION).


As to claim 5, WANG teaches   wherein the detecting of the swarms comprises detecting whether the swarms are homogeneous or heterogeneous (See FIG. 2).  

As to claim 6, WANG teaches  further comprising: detecting an anomalous node or a malicious node among the nodes  based on consensus algorithm or an agreement by neighboring nodes in the network, wherein the neighboring nodes are nodes located close to each other (e.g., see page 3, “defined in a certain period of time with the MSN node i data forwarding relations exist between the nodes of the node i called "social neighbor node", defined at a certain time with the nodal point of the MSN i directly connected to the node as the node of the i "physical neighbor node", abbreviated as "neighbor node”, see FIG. 2), and wherein the consensus algorithm is plugged in a plug-in architecture (e.g., see page 4, “B1: n nodes in the network, the routing algorithm to the maintenance of a list of n × n matrix, each point in the list of<‍i,j>, Storage node i and node information between the j, including i, j between the social pro-density S I, j , Physical bonding P I, j , And define social pro-density single growth R s , Physical bonding of the growth of the single R p , Definition<‍i,j>Between the expressed as a list of information<‍i,j, S I, j , P I, j >;“, see FIG. 2).  

As to claim 8, WANG teaches   further comprising:  - 39 -0502-0589 (SH-58289-US-DMC) selecting at least one algorithm based on at least one predefined parameter, type of nodes, or network characteristics (e.g., see page 4, “B1: n nodes in the network, the routing algorithm to the maintenance of a list of n × n matrix, each point in the list of<‍i,j>, Storage node i and node information between the j, including i, j between the social pro-density S I, j , Physical bonding P I, j , And define social pro-

As to claim 9, WANG teaches   wherein the at least one algorithm comprises a pluggable algorithm which is plugged-in using a container-based algorithm plug-in architecture (e.g., see pages 5-6, “the particle swarm algorithm and ACOMSNet fused to obtain the improved ACOMSNet algorithm”).  

As to claim 10, WANG teaches   wherein the container-based algorithm plug-in architecture enables binary level reuse of the at least one algorithm in different applications (e.g., see page  10, “Figure 5 is the change schematic view of the invention after the improvement algorithm the success rate of the data packet transmission with the node cache;Figure 6 is the change schematic view of the invention after the improvement algorithm the average transmission delay of the data packet with the node cache”).  

As to claim 11, WANG teaches   wherein the at least one algorithm comprises a generic swarm detection algorithm using a set inclusion and a node degree representing a number of edges connected to at least one node among the nodes (e.g., see pages14-16,  “In the particle swarm algorithm, have a goal function to determine the position of each particle of the adaptive value, mobile social network routing such network problem “, “D1: selfish node definition of a node in the network have a inner attribute, the desire to degree of cooperation (Cooperation Degree, CD), represents a node with the other node to the level of cooperation, it is a probability constant, hereinafter referred to as the node to cooperate in 

As to claim 12, WANG teaches  further comprising: notifying the detected swarm to a monitoring unit (e.g., see page 14-15, “In the particle swarm algorithm, have a goal function to determine the position of each particle of the adaptive value, mobile social network routing such network problem, the need to satisfy the constraint condition of the plurality of QoS, QoS (quality of service), i.e. the quality of service, in RFC2386 in described as: QoS is the network in the transmission of the data stream are required to meet a series of service request, and in particular can be quantized for bandwidth, delay, delay jitter, loss rate, throughput performance index and the like, here the data packet services in particular (flow) after a certain number of network node accepted by the transmission service, stressed that the end-to-end (end - to - end) or to the boundary of the integrity of the boundary of the network, QoS has reflected the network element to ensure that the information transmission and meet the service requirements of capacity”).  

As to claim 13, WANG teaches  further comprising: initializing connectivity among the nodes in the detected swarm for communication; and sharing data among the nodes in the detected swarm (e.g., see page 15, “the characteristics of mobile social network, in in this embodiment needs to take into account of the performance index as: bandwidth (bandwidth), delay (delay), packet loss rate (package loss), assumptions from the source node to the destination node of 

As to claim 14, see rejection of claim 1 above.  WANG  teaches further an apparatus , the apparatus comprising: a memory to store instructions; and at least one processor (e.g., see page 9,   “The method of the invention considers the mobile social network network characteristic, also taking into account the social characteristics of the nodes in the network, the use of groups in the intelligent theory ant colony optimization, particle swarm optimization to the thinking to optimize routing, so that the mobile in the social network can have higher data transmission success rate is relatively low and the time delay”. Thus, an apparatus, the apparatus comprising: a memory to store instructions; and at least one processor would have been inherent). 

As to claims 15-19, see rejection of claims 2-3, 6 and 8-9 above.

As to claim 20, See rejection of claim 1 above. WANG  teaches further a non-transitory computer readable medium embodying a computer program for operating an electronic device including a memory and at least one processor, the computer program comprising computer readable program code (e.g., see page 9,   “The method of the invention considers the mobile social network network characteristic, also taking into account the social characteristics of the nodes in the network, the use of groups in the intelligent theory ant colony optimization, particle swarm optimization to the thinking to optimize routing, so that the mobile in the social network can have higher data transmission success rate is relatively .


Claim 4 is  rejected under 35 U.S.C. 103 as being unpatentable over  WANG JIN (CN106161204A , See attached translation “A kind of data transmission method in mobile social networking based on swarm intelligence”, WANG hereinafter) in view of  Gabriel Arpino et al. “Using Information Invariants to Compare Swarm Algorithms and General Multi-Robot Algorithms”, Gabriel hereinafter) ,  as applied to claim 3 above, and further in view of Wong et al. (US 2012/0002569, Wong hereinafter)..


As to claim 4, WANG and Gabriel do not  teach   wherein the proximity among the nodes indicates signal strength among the nodes.  However, Wong teaches wherein the proximity among the nodes indicates signal strength among the nodes (e.g., para 12, “wherein the proximity among the nodes indicates signal strength among the nodes” for  “cooperative communication of nodes in a network”, see FIG. 3). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of WANG and Gabriel by adopting the teachings of Wong to provide “increase system reliability by automatically boosting the system signal to noise ratio (SNR) without incurring overhead and interference.” (see Wong, Para 12).


Claim 7 is  rejected under 35 U.S.C. 103 as being unpatentable over CN106161204A, See attached translation “A kind of data transmission method in mobile social networking based on swarm intelligence”, WANG hereinafter) in view of Gabriel Arpino et al. “Using Information Invariants to Compare Swarm Algorithms and General Multi-Robot Algorithms”, Gabriel hereinafter) , as applied to claim 6 above, and further in view of  Sapek (US 2010/0306280, Sapek hereinafter) .


As to claim 7, WANG  and Gabriel do not explicitly  teach wherein the detecting of the anomalous node or the malicious node comprises transmitting a detection status to an electronic device.  However, Spek teaches  wherein the detecting of the anomalous node or the malicious node comprises transmitting a detection status to an electronic device (e.g., para 31, “BitTorrent swarm networks are designed to detect, report, and mitigate malicious or defective nodes that distribute changed or damaged versions of the object”, “the receiving node may report the sending node to the tracker nodes as potentially defective or malicious, and the tracker nodes may evict such nodes from the swarm network”). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of WANG  and Gabriel by adopting the teachings of Spek to allow “the allocation of network bandwidth may be delegated to the respective nodes 18, thereby distributing the computing power across the nodes 18 of the .



Response to Arguments
 Applicant argues  that:
“Applicant introduces the feature of 'affinity of the nodes or homogeneity of the nodes' as a limitation of the input characteristics and asserting that Wang or Wong fail to disclose 'input characteristics comprising ... and homogeneity of the nodes”. 
 	    Applicant’s arguments with respect to the newly added limitations have been considered but are moot because the arguments do not apply to the reference (Gabriel Arpino et al. “Using Information Invariants to Compare Swarm Algorithms and General Multi-Robot Algorithms”, Fe, 2018)  being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDOU K SEYE whose telephone number is (571)270-1062. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 5712727767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDOU K SEYE/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194